Title: From Benjamin Franklin to William Strahan, 8 May 1784
From: Franklin, Benjamin
To: Strahan, William



Dear Friend,
Passy, May 8. 1784

The Bearer Mr Maurice Meyer has lived with me Five Months, is a good Compositor, understands Latin, French & German, and has the Character of an honest Man. If you can employ him, or help him to Employ in London, you will oblige Your affectionate Friend, & most obedient Servant

B Franklin
Wm Strahan Esqr.—

 
Addressed: To / Wm Strahan, Esqr / Printer to his Majesty / London
